Exhibit 24.1 POWER OF ATTORNEY WHEREAS, BURLINGTON NORTHERN SANTA FE, LLC, a Delaware limited liability company (the “Company”), will file with the U.S. Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1934, as amended, its Annual Report on Form 10-K for the fiscal year ended December 31, 2010; and WHEREAS, the undersigned serve the Company in the capacity indicated; NOW, THEREFORE, the undersigned hereby constitutes and appoints THOMASN. HUND or ROGER NOBER, his attorney with full power to act for him in his name, place and stead, to sign his name in the capacity set forth below, to the Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2010, and to any and all amendments to such Annual Report on Form 10-K, and hereby ratifies and confirms all that said attorney may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, this Power of Attorney has been executed by the undersigned this 28 day of February, 2011. /s/ Warren E. Buffett /s/ Marc D. Hamburg Warren E. Buffett, Manager Marc D. Hamburg, Manager /s/ Matthew K. Rose /s/ Carl R. Ice Matthew K. Rose, Manager and Chairman and Chief Executive Officer Carl R. Ice, Manager /s/ Gregory C. Fox /s/ Thomas N. Hund Gregory C. Fox, Manager Thomas N. Hund, Manager and Executive Vice President and Chief Financial Officer /s/ John P. Lanigan, Jr. /s/ Roger Nober John P. Lanigan, Jr., Manager Roger Nober, Manager
